Exhibit 99.1 (NASDAQ: BOCH) For Immediate Release: Bank of Commerce Holdings Announce s Results for the Second Quarter of 2016 REDDING, Califo rnia, July 22, 2016 / GLOBE NEWSWIRE— Randall S. Eslick, President and Chief Executive Officer of Bank of Commerce Holdings (NASDAQ: BOCH) (the “Company”), a $1.1 billion asset bank holding company and parent company of Redding Bank of Commerce (the “Bank”), today announced financial results for the quarter ended June 30, 2016. Net income available to common shareholders for the quarter ended June 30, 2016 was $1.6 million or $0.11 per share – diluted, compared with net income available to common shareholders of $2.3 million or $0.18 per share – diluted for the same period of 2015. The current quarter is the first full quarter which includes the benefits derived from the acquisition of five Bank of America branches in March 2016 and the reconfiguration of the Company’s Balance Sheet using liquidity provided by those branches. Compared against the first quarter of 2016: ● Net interest income increased $913 thousand (11%) ● Net interest margin increased from 3.44% to 3.74% ● Average interest rate paid on all deposits decreased from 37 basis points to 30 basis points Randall S. Eslick, President and CEO commented: “We are pleased to see that the first quarter reconfiguration of our Balance Sheet has provided the benefits we anticipated. Healthy loan growth has had a very positive impact on interest income. The elimination of most brokered and wholesale borrowings and the sizeable growth in low cost core deposits have substantially reduced interest expense. We believe our branch acquisition and financial reconfiguration have achieved the planned results.” Unrelated to the branch acquisition, the second quarter results were negatively impacted by the $546 thousand impairment of a bond investment which is described in more detail later in this press release . Financial highlights for the second quarter of : ● Net income available to common shareholders totaled $1.6 million ● Return on average assets was 0.59% ● Return on average equity was 6.85% ● Total deposits for the quarter averaged $931.1 million, an increase of $106.9 million from the previous quarter average of $824.2 million ● Term debt for the quarter averaged $19.5 million, a decrease of $71.9 million from the previous quarter average of $91.4 million ● Gross loans at June 30, 2016 totaled $754.1 million, an increase of $29.9 million (17% annualized) since March 31, 2016 ● Nonperforming assets at June 30, 2016 totaled $11.7 million or 1.09% of total assets ● Net loan loss recoveries of $369 thousand combined with continuing improved asset quality resulted in no provision for loan and lease losses ● Tangible book value per common share was $6.71 at June 30, 2016 Financial highlights for the six months ended June 30, 2016 : ● Net income available to common shareholders totaled $596 thousand ● Return on average assets was 0.11% ● Return on average equity was 1.31% ● Gross loans at June 30, 2016 totaled $754.1 million, an increase of $37.5 million (11% annualized) since December 31, 2015. ● Nonperforming assets at June 30, 2016 totaled $11.7 million, a decrease of $3.8 million (49% annualized) compared to December 31, 2015 1 (NASDAQ: BOCH) Forward-Looking Statements This quarterly press release includes forward-looking information, which is subject to the “safe harbor” created by the Securities Act of 1933, and Securities Act of 1934. These forward-looking statements (which involve our plans, beliefs and goals, refer to estimates or use similar terms) involve certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements. Such risks and uncertainties include, but are not limited to, the following factors: ● Competitive pressure in the banking industry and changes in the regulatory environment ● Changes in the interest rate environment and volatility of rate sensitive assets and liabilities ● A decline in the health of the economy nationally or regionally which could reduce the demand for loans or reduce the value of real estate collateral securing most of our loans ● Credit quality deterioration which could cause an increase in the provision for loan and lease losses ● Asset/Liability matching risks and liquidity risks ● Changes in the securities markets For additional information concerning risks and uncertainties related to the Company and its operations please refer to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015 and under the heading: “Risk Factors” and subsequent reports on Form 10-Q and current reports on Form 8-K. Readers are cautioned not to place undue reliance on these forward-looking statements. The Company undertakes no obligation and specifically disclaims any obligation, to revise or publicly release the results of any revision or update to these forward-looking statements to reflect events or circumstances that occur after the date the statements were made. 2 (NASDAQ: BOCH) TABLE 1 SELECTED FINANCIAL INFORMATION - UNAUDITED (amounts in thousands except per share data) For The Three Months Ended For The Six Months Ended Net income, average assets and June 30, March 31, June 30, average shareholders' equity Income (loss) available to common shareholders $ $ $ ) $ $ Average total assets $ Average shareholders' equity $ Selected performance ratios Return on average assets % % )% % % Return on average equity % % )% % % Efficiency ratio % Share and per share amounts Weighted average shares - basic Weighted average shares - diluted Earnings (loss) per share - basic $ $ $ ) $ $ Earnings (loss) per share - diluted $ $ $ ) $ $ At June 30, At March 31, Share and per share amounts Common shares outstanding (1) Tangible book value per common share $ $ $ Capital ratios Bank of Commerce Holdings Common equity tier 1 capital ratio % % % Tier 1 capital ratio (2) % % % Total capital ratio (2) % % % Tier 1 leverage ratio (2) % % % Redding Bank of Commerce Common equity tier 1 capital ratio % % % Tier 1 capital ratio % % % Total capital ratio % % % Tier 1 leverage ratio % % % Includes unvested restricted shares issued in accordance with the Bank's equity incentive plan. The Company and the Bank continue to meet all capital adequacy requirements to which they are subject. The decline in the capital ratios of Bank of Commerce Holdings as of June 30, 2016 compared to June 30, 2015 is primarily due to the redemption of $20.0 million of preferred stock (Tier 1 capital) during the fourth quarter of 2015. The $10.0 million of subordinated debt issued during the fourth quarter of 2015 qualifies as Tier 2 capital under the applicable capital adequacy rules and regulations promulgated by the Federal Reserve. The capital ratios for 2016 were also impacted by the addition of $1.8 million of core deposit intangibles and $665 thousand of goodwill recorded in conjunction with a branch acquisition in March of 2016. 3 (NASDAQ: BOCH) BALANCE SHEET OVERVIEW As of June 30, 2016, the Company had total consolidated assets of $1.1 billion, gross loans of $754.1 million, allowance for loan and lease losses (“ALLL”) of $11.9 million, total deposits of $937.6 million, and shareholders’ equity of $92.5 million. TABLE 2 LOAN BALANCES BY TYPE - UNAUDITED (amounts in thousands) At June 30, At March 31, % of % of Change % of Total Total Amount % Total Commercial $ 20 % $ 20 % $ 5 % $ 19 % Real estate - construction and land development 5 4 40 % 4 Real estate - commercial non-owner occupied 35 34 7 % 34 Real estate - commercial owner occupied 20 20 12 % 21 Real estate - residential - ITIN 6 7 ) (8 )% 7 Real estate - residential - 1-4 family mortgage 1 2 ) )% 2 Real estate - residential - equity lines 6 7 ) (5 )% 6 Consumer and other 7 6 22 % 7 Gross loans % % 8 % % Deferred fees and costs Loans, net of deferred fees and costs Allowance for loan and lease losses ) Net loans $ Average yield on loans during the quarter % % % The Company recorded gross loan balances of $754.1 million at June 30, 2016, compared with $699.8 million and $724.2 million at June 30, 2015 and March 31, 2016, respectively, an increase of $54.4 million and $29.9 million, respectively. The increase in gross loans compared to the same period a year ago and the prior period was driven by organic loan originations. The increase in deferred fees and costs from June 30, 2015 to June 30, 2016 was the result of increased loan production and revised loan origination costs based on an updated loan origination cost study. The increase in the ALLL in the current quarter compared to the prior quarter resulted from net loan loss recoveries of $369 thousand. As a result of these net recoveries and continued improved asset quality, no provision for loan and lease losses was deemed necessary during the current quarter or during the prior five consecutive quarters. See table 8 for additional details of the ALLL. 4 (NASDAQ: BOCH) TABLE 3 CASH, CASH EQUIVALENTS, AND INVESTMENT SECURITIES - UNAUDITED (amounts in thousands) At June 30, At March 31, % of % of Change % of Total Total Amount % Total Cash and due from banks $ 5 % $ 5 % $ 32 % $ 5 % Interest-bearing deposits in other banks 20 9 % 24 Total cash and cash equivalents 25 14 % 29 Investment securities: U.S. government and agencies 1 2 ) )% 1 Obligations of state and political subdivisions 23 24 15 % 21 Residential mortgage backed securities and collateralized mortgage obligations 17 16 19 % 18 Corporate securities 9 15 ) )% 8 Commercial mortgage backed securities 6 4 57 % 5 Other asset backed securities 5 10 ) )% 6 Total investment securities - AFS 61 71 ) (2 )% 59 Obligations of state and political subdivisions - HTM 14 15 ) (3 )% 12 Total investment securities - AFS and HTM 75 86 ) (2 )% 71 Total cash, cash equivalents and investment securities $ % $ % $ 13 % $ % Average yield on interest bearing due from banks and investment securities during the quarter % % ) % As of June 30, 2016, we maintained noninterest-bearing cash positions at the Federal Reserve Bank and correspondent banks in the amount of $14.7 million. We also held interest-bearing deposits in the amount of $51.3 million. The sizeable increase in interest-bearing deposits compared to the same period a year ago derives from liquidity provided by the recent branch acquisition. It is anticipated that much of this liquidity will continue to be deployed into new loans over the remainder of the year. Available-for-sale investment securities totaled $157.9 million at June 30, 2016, compared with $160.8 million and $174.3 million at June 30, 2015 and March 31, 2016, respectively. Our available-for-sale investment portfolio provides us with a secondary source of liquidity to fund other higher yielding asset opportunities, such as loan originations and wholesale loan purchases. During the second quarter of 2016 we purchased 2 securities with a par value of $4.1 million and weighted average yield of 2.10% and sold 13 securities with a par value of $13.5 million and weighted average yield of 3.39%. The sales activity resulted in $28 thousand in net realized gains. During the same period, we received $5.9 million in proceeds from principal payments, calls and maturities within the available-for-sale investment securities portfolio. Average securities balances and weighted average tax equivalent yields for the quarters ended June 30, 2016 and 2015 were $201.4 million and 3.39% compared to $197.9 million and 3.47%, respectively. At June 30, 2016, we held $3.2 million par value of AgriBank subordinated notes due July 15, 2019. On April 28, 2016 AgriBank announced that, on July 15, 2016 it would redeem all of the outstanding principal amount of these notes at 100% of the principal amount together with all accrued and unpaid interest. During the second quarter of 2016, we determined that the present value of the expected cash flows on our AgriBank investment was $546 thousand less than our amortized cost basis and recorded an other-than-temporary impairment for that amount. We did not recognize any additional, other-than-temporary impairment losses for the six months ended June 30, 2016, or the year ended December 31, 2015. 5 (NASDAQ: BOCH) At June 30, 2016, our net unrealized gains on available-for-sale investment securities were $2.6 million compared with $1.5 million and $1.7 million at June 30, 2015 and March 31, 2016, respectively. The increase in net unrealized gains between March 31, 2016 and June 30, 2016 is primarily due to interest rate declines over the past three months. TABLE 4 DEPOSITS BY TYPE - UNAUDITED (amounts in thousands) At June 30, At March 31, % of % of Change % of Total Total Amount % Total Demand - noninterest bearing $ 24 % $ 20 % $ 48 % $ 23 % Demand - interest bearing 41 36 40 % 42 Total demand 65 56 43 % 65 Savings 11 12 13 % 11 Total non-maturing deposits 76 68 37 % 76 Certificates of deposit 24 32 ) (7 )% 24 Total deposits $ % $ % $ 23 % $ % Average rate on interest bearing deposits during the quarter % % ) % Average rate on all deposits during the quarter % % ) % Total deposits at June 30, 2016, increased $177.5 million or 23% to $937.6 million compared to June 30, 2015, and decreased $111 thousand or 0.01% compared to March 31, 2016. Total non-maturing deposits increased $194.1 million or 37% compared to the same date a year ago and increased $4.4 million or 1% compared to March 31, 2016. Certificates of deposit decreased $16.5 million or 7% compared to the same date a year ago and decreased $4.5 million or 2% compared to March 31, 2016. During the first quarter of 2016 the branch acquisition provided an additional $149.0 million of deposits and we called and redeemed $17.5 million of brokered certificates of deposit . At June 30, 2016, the deposits in the acquired branches totaled $139.0 million. TABLE 5 WHOLESALE AND BROKERED DEPOSITS - UNAUDITED (amounts in thousands) At June 30, At March 31, CDARS / ICS reciprocal deposits $ $ $ Third party brokered time deposits — — Brokered deposits per Call Report Online listing service time deposits Total wholesale and brokered deposits $ $ $ In accordance with regulatory Call Report instructions, the Bank will file (or has filed) quarterly Call Reports which list brokered deposits of $54.8 million, $76.1 million and $61.6 million at June 30, 2016, June 30, 2015 and March 31, 2016, respectively. 6 (NASDAQ: BOCH) INCOME STATEMENT OVERVIEW TABLE 6 SUMMARY INCOME STATEMENT - UNAUDITED (amounts in thousands, except per share data) For The Three Months Ended June 30, Change March 31, Change Amount % Amount % Interest income $ $ $ 5 % $ $ 4 % Interest expense ) )% ) )% Net interest income 7 % 11 % Provision for loan and lease losses — — — 0 % — — 0 % Noninterest income ) )% ) )% Noninterest expense: Branch acquisition and balance sheet reconfiguration costs — % ) )% Other noninterest expense 23 % 4 % Income (loss) before provision for income taxes ) )% ) )% Deferred tax asset write-off — — — 0 % ) )% Provision for income taxes ) )% ) )% Net income (loss) $ $ $ ) )% $ ) )% Less: Preferred dividends — 50 ) )% — — 0 % Income (loss) available to common shareholders $ $ $ ) )% $ ) $ )% Basic earnings (loss) per share $ $ $ ) )% $ ) $ (3 )% Average basic shares 29 0 % 7 0 % Diluted earnings (loss) per share $ $ $ ) )% $ ) $ (3 )% Average diluted shares 55 0 % 65 0 % Dividends declared per common share $ $ $ — 0 % $ $ — 0 % Second Quarter of 2016 Compared With Second Quarter of 2015 Net income available to common shareholders for the second quarter of 2016 decreased $784 thousand over the second quarter of 2015. In the current quarter, net interest income was $622 thousand higher, and the provision for income tax was $534 lower. These positive changes were offset by a decrease in noninterest income of $444 thousand and an increase in noninterest expense of $1.5 million. Net Interest Income Net interest income increased $622 thousand over a year previous. Interest income for the three months ended June 30, 2016 increased $494 thousand or 5% to $10.3 million. Interest and fees on loans increased $492 thousand due to increased average loan balances. Interest on interest bearing deposits due from banks increased $9 thousand while interest on securities decreased $7 thousand. 7 (NASDAQ: BOCH) Interest expense for the second quarter of 2016 decreased $128 thousand or 11% to $1.0 million. The net decrease was caused by the following. ● Interest on FHLB term debt decreased $364 thousand. During the first quarter of 2016 all FHLB term debt was repaid and an interest rate hedge associated with $75.0 million of that debt was terminated. ● Interest on $20.0 million of senior and subordinated term debt increased $294 thousand. The senior and subordinated term debt was issued during the fourth quarter of 2015 to redeem $20.0 million of preferred stock. ● Interest on interest bearing deposits decreased $70 thousand. Interest bearing deposits increased $103.0 million compared to the prior year, but the rate paid on all interest bearing deposits decreased by 11 basis points. ● Interest on junior subordinated debentures and other borrowings increased $12 thousand. Noninterest Income Noninterest income for the three months ended June 30, 2016 decreased $444 thousand compared to the same period a year ago. During the second quarter of 2016 we recorded a $546 thousand other-than-temporary impairment on an investment security as described in Note 4 to our March 31, 2016 Form 10-Q. Our branch and offsite ATM acquisition completed in the first quarter, enhanced point of sale and ATM fees by $241 thousand for the quarter ended June 30, 2016 compared to the same period a year ago. Additionally, a $205 thousand special dividend on Federal Home Loan Bank of San Francisco stock was included in other noninterest income during the three months ended June 30, 2015. Noninterest Expense Noninterest expense for the three months ended June 30, 2016 increased $1.5 million compared to the same period a year ago. The increase was primarily driven by increased costs to operate the five newly acquired branches and three offsite ATM locations. Noninterest expenses that increased during the current quarter compared to the same period a year ago included the following: ● Salaries and occupancy costs directly related to the newly acquired branch and offsite ATM locations of $601 thousand ● Data processing fees increased $122 thousand ● ATM processing fees increased $84 thousand as a result of the additional activity at the recently acquired branch and offsite ATM locations ● Telecommunications expense increased $90 thousand ● Branch acquisition costs of $168 thousand Income Tax Provision During the three months ended June 30, 2016, the Company recorded a provision for income taxes of $430 thousand compared with a provision for income taxes of $964 thousand for the same period a year ago. The decrease in the current quarter is due to decreased taxable income. Pre-tax income for 2016 is less than in 2015, while permanent deductions and tax credits are essentially unchanged resulting in a decrease in the effective tax rate for 2016. As a result, the Company’s effective tax rate decreased from 28.74% for the second quarter of 2015 to 21.65% during the current quarter. Second Quarter of 2016 Compared With First Quarter of 2016 Net income available to common shareholders for the second quarter of 2016 increased $2.5 million over the first quarter of 2016. In the current quarter, net interest income was $913 thousand higher and noninterest expenses were $2.3 million lower. These positive changes were offset by a decrease in noninterest income of $512 thousand and an increase in the provision for income taxes of $218 thousand. Net Interest Income Net interest income increased $913 thousand over the prior quarter. Interest income for the three months ended June 30, 2016 increased $353 thousand or 4% to $10.3 million compared to the prior quarter. Interest and fees on loans increased $345 thousand and interest on securities increased $18 thousand due to increased average loan and securities balances. Interest on interest bearing deposits due from banks decreased $10 thousand due to decreased average interest bearing deposit balances. 8 (NASDAQ: BOCH) Interest expense for the three months ended June 30, 2016 decreased $560 thousand or 35% to $1.0 million compared to the prior quarter. Interest expense on term debt decreased $487 thousand due to the repayment of $75.0 million of FHLB term debt and the termination of the interest rate hedge associated with that debt during the first quarter of 2016. Average total deposits for the second quarter of 2016 increased $106.9 million from the first quarter of 2016 however, interest expense on those deposits declined $78 thousand due to a nine basis point decline in the average rate paid on interest bearing deposits. Noninterest Income Noninterest income for the three months ended June 30, 2016 decreased $512 thousand compared to the prior quarter. In addition to the previously mentioned $546 thousand other-than-temporary impairment of an investment security, net gains recognized on the sale of available-for-sale investment securities during the current quarter decreased by $66 thousand to $28 thousand compared to a $94 thousand net gain in the prior quarter. Point of sale and ATM fees increased $244 thousand primarily as a result of the acquisition of five branch and three offsite ATM locations during March of 2016. Noninterest income during the first quarter of 2016 included a $176 thousand gain on payoff of a purchased impaired loan. Noninterest Expense Noninterest expense for the three months ended June 30, 2016 decreased $2.3 million compared to the prior quarter. The decrease in noninterest expense was primarily driven by following positive items: ● Branch acquisition and balance sheet reconfiguration costs decreased $2.6 million ● Incentive and payroll tax costs decreased $224 thousand ● Direct loan origination deferred costs increased $100 thousand The decrease in noninterest expense compared to the prior period was partially offset by following negative items: ● Salaries and occupancy costs related to the newly acquired branches increased $476 thousand ● ATM processing fees increased $84 thousand as a result of the recently acquired branch and offsite ATM locations ● Data processing fees increased $73 thousand ● Telecommunications expense increased $52 thousand Income Tax Provision During the three months ended June 30, 2016, we recorded a provision for income taxes of $430 thousand. During the three months ended March 31, 2016, we recorded an income tax benefit related to operating losses of $151 thousand and wrote-off a $363 thousand deferred tax asset; a net expense of $212 thousand. Our effective tax rate increased slightly to 21.65% in the second quarter from 20.19% (excluding the write-off of deferred tax asset) in the first quarter of 2016. Earnings Per Share Diluted earnings per share available to common shareholders were $0.11 for the three months ended June 30, 2016 compared with diluted earnings per share available to common shareholders of $0.18 for the same period a year ago, and net losses per share available to common shareholders of $0.07 for the prior period. Earnings per share for the three months ended June 30, 2016 declined $0.07 compared to the same period a year ago as a result of a $784 thousand decrease in net income, and increased $0.18 compared to the prior quarter as a result of a $2.5 million increase in net income. The causes of these increases and decreases in earnings have been previously detailed in this press release. 9 (NASDAQ: BOCH) TABLE 7 NET INTEREST MARGIN - UNAUDITED (amounts in thousands) For The Three Months Ended June 30, Change March 31, Change Amount Amount Yield on average interest earning assets % % ) % Interest expense to fund average earning assets % % ) % ) Net interest margin - nominal % % % Yield on average interest earning assets - tax equivalent basis % % ) % Interest expense to fund average earning assets % % ) % ) Net interest margin - tax equivalent basis % % % Average earning assets $ Average interest bearing liabilities $ ) The current quarter net interest margin increased 30 basis points to 3.74% as compared to the prior quarter. This was caused by increased yield on the loan portfolio, a decrease in the overall cost of interest bearing deposits, and by the elimination of our contractual interest payments on $75.0 million Federal Home Loan Bank of San Francisco borrowings. These positive changes were partially offset by interest on $20.0 million of new term debt issued during the fourth quarter of 2015. The current quarter net interest margin increased 3 basis points to 3.74% as compared to the same period a year ago. The increase resulted from an eight basis point decrease in interest expense to fund average earning assets offset by a five basis point decrease in yield on average earning assets. During the second quarter of 2016, interest on the $20.0 million of new term debt issued during the fourth quarter of 2015 totaled $295 thousand and reduced the net interest margin by 10 basis points. During the second quarter of 2016, deposit balances increased $177.5 million and decreased $111 thousand compared to the same period a year ago and the prior quarter respectively. The increase in deposit balances results from the recent branch acquisition and strong organic growth. Our overall cost of total deposits decreased to 0.30% for the quarter ended June 30, 2016 from 0.40% for the same period a year ago and from 0.37% for the prior quarter. 10 (NASDAQ: BOCH) TABLE 8 ALLOWANCE FOR LOAN AND LEASE LOSSES ROLL FORWARD AND IMPAIRED LOAN TOTALS - UNAUDITED (amounts in thousands) For The Three Months Ended June 30, March 31, December 31, September 30, June 30, Beginning balance $ Provision for loan and lease losses charged to expense — Loans charged off ) Loan loss recoveries Ending balance $ At June 30, At March 31, At December 31, At September 30, At June 30, Nonaccrual loans: Commercial $ Real estate - commercial non-owner occupied Real estate - commercial owner occupied Real estate - residential - ITIN Real estate - residential - 1-4 family mortgage Real estate - residential - equity lines — 23 24 Consumer and other 31 32 33 34 Total nonaccrual loans Accruing troubled debt restructured loans: Commercial 40 49 56 10 Real estate - commercial non-owner occupied Real estate - commercial owner occupied — Real estate - residential - ITIN Real estate - residential - equity lines Total accruing troubled debt restructured loans All other accruing impaired loans Total impaired loans $ Gross loans outstanding at period end $ Allowance for loan and lease losses as a percent of: Gross loans % Nonaccrual loans % Impaired loans % Nonaccrual loans to gross loans % We realized net loan loss recoveries of $369 thousand in the current quarter compared with net loan loss recoveries of $315 thousand in the prior quarter and net loan loss recoveries of $106 thousand for the same period a year ago. Recoveries during the second quarter of 2016 of $1.9 million were primarily associated with one commercial real estate relationship, offset by $1.4 million in charge-offs related to two commercial loan relationships and one residential real estate loan. 11 (NASDAQ: BOCH) We continue to monitor credit quality, and adjust the ALLL to ensure that the ALLL is maintained at a level that is adequate to cover estimated credit losses in the loan and lease portfolio. We made no provision for loan and lease losses during this quarter or the previous five consecutive quarters. Our ALLL as a percentage of gross loans was 1.57% as of June 30, 2016 compared to 1.63% as of June 30, 2015 and 1.59% as of March 31, 2016. Based on the Bank’s ALLL methodology, which uses criteria such as risk weighting and historical loss rates, and given the ongoing improvements in asset quality, management believes the Company’s ALLL is adequate at June 30, 2016. There is, however, no assurance that future loan and lease losses will not exceed the levels provided for in the ALLL and could possibly result in future charges to the provision for loan and lease losses. At June 30, 2016, the recorded investment in loans classified as impaired totaled $18.9 million, with a corresponding valuation allowance of $903 thousand compared to impaired loans of $25.0 million with a corresponding valuation allowance of $1.3 million at June 30, 2015 and impaired loans of $19.1 million, with a corresponding valuation allowance of $1.1 million at March 31, 2016. The valuation allowance on impaired loans represents the impairment reserves on performing restructured loans, other accruing loans, and nonaccrual loans. TABLE 9 PERIOD END TROUBLED DEBT RESTRUCTURINGS - UNAUDITED (amounts in thousands) At June 30, At March 31, At December 31, At September 30, At June 30, Nonaccrual $ Accruing Total troubled debt restructurings $ Percentage of total gross loans % Loans are reported as a troubled debt restructuring when we grant a concession(s) to a borrower experiencing financial difficulties that it would not otherwise consider. Examples of such concessions include a reduction in the loan rate, forgiveness of principal or accrued interest, extending the maturity date(s) significantly, or providing a lower interest rate than would be normally available for a transaction of similar risk. As a result of these concessions, restructured loans are impaired as we will not collect all amounts due, either principal or interest, in accordance with the terms of the original loan agreement. Impairment reserves on non-collateral dependent restructured loans are measured by calculating the present value of expected future cash flows of the restructured loans, discounted at the effective interest rate of the original loan agreement. These impairment reserves are recognized as a specific component to be provided for in the ALLL. During the three months ended June 30, 2016, the Company restructured one loan to grant a rate and maturity modification. The loan was classified as troubled debt restructurings and placed on nonaccrual status. As of June 30, 2016, we had 118 restructured loans that qualified as troubled debt restructurings, of which 108 were performing according to their restructured terms. 12 (NASDAQ: BOCH) TABLE 10 NONPERFORMING ASSETS - UNAUDITED (amounts in thousands) At June 30, At March 31, At December 31, At September 30, At June 30, Total nonaccrual loans $ 90 days past due and still accruing 10 — 88 52 54 Total nonperforming loans Other real estate owned Total nonperforming assets $ Nonperforming loans to gross loans % Nonperforming assets to total assets % At June 30, 2016, June 30, 2015 and March 31, 2016, the recorded investment in OREO was $765 thousand, $1.4 million and $1.0 million, respectively. The June 30, 2016 OREO balance consists of four properties, of which one is a 1-4 family residential real estate property in the amount of $81 thousand, two are nonfarm nonresidential properties in the amount of $558 thousand and one is an undeveloped commercial property in the amount of $126 thousand. 13 (NASDAQ: BOCH) TABLE 11 UNAUDITED CONSOLIDATED BALANCE SHEET (amounts in thousands, except per share data) At June 30, At June 30, Change At March 31, $ % Assets: Cash and due from banks $ $ $ 32 % $ Interest-bearing deposits in other banks % Total cash and cash equivalents % Securities available-for-sale, at fair value ) (2 )% Securities held-to-maturity, at amortized cost ) (3 )% Loans, net of deferred fees and costs 8 % Allowance for loan and lease losses ) ) ) 4 % ) Net loans 8 % Premises and equipment, net 38 % Other real estate owned ) )% Goodwill and core deposit intangibles, net — % Life insurance 3 % Deferred taxes ) )% Other assets ) (3 )% Total assets $ $ $ 9 % $ Liabilities and shareholders' equity: Demand - noninterest bearing $ $ $ 48 % $ Demand - interest bearing 40 % Savings 13 % Certificates of deposit ) (7 )% Total deposits 23 % Term debt ) )% Unamortized debt issuance costs ) — ) % ) Net term debt ) )% Junior subordinated debentures — 0 % Other liabilities ) )% Total liabilities 12 % Shareholders' equity: Preferred stock — ) )% — Common stock 1 % Retained earnings 5 % Accumulated other comprehensive income (loss), net of tax ) )% Total shareholders' equity ) )% Total liabilities and shareholders' equity $ $ $ 9 % $ Total interest earning assets $ $ $ 9 % $ Shares outstanding Tangible book value per share $ $ $ 14 (NASDAQ: BOCH) TABLE 12 UNAUDITED INCOME STATEMENT (amounts in thousands, except per share data) For The Three Months Ended For The Six Months Ended June 30, Change March 31, June 30, $ % Interest income: Interest and fees on loans $ $ $ 6 % $ $ $ Interest on securities 7 1 % Interest on tax-exempt securities ) (2 )% Interest on deposits in other banks 65 56 9 16 % 75 Total interest income 5 % Interest expense: Interest on demand deposits 23 21 % Interest on savings deposits 41 55 ) )% 45 86 Interest on certificates of deposit ) )% Interest on term debt ) )% Interest on other borrowings 59 49 10 20 % 54 96 Total interest expense ) )% Net interest income 7 % Provision for loan and lease losses — — — 0 % — — — Net interest income after provision for loan and lease losses 7 % Noninterest income: Service charges on deposit accounts 88 52 36 69 % 72 Payroll and benefit processing fees 9 7 % Earnings on cash surrender value - life insurance (6 ) (4 )% Gain on investment securities, net 28 61 ) )% 94 Impairment losses on investment securities ) — ) % — ) — ATM and point of sale 92 % 92 Other income ) )% Total noninterest income ) )% 15 (NASDAQ: BOCH) TABLE 12 - CONTINUED UNAUDITED INCOME STATEMENT (amounts in thousands, except per share data) For The Three Months Ended For The Six Months Ended June 30, Change March 31, June 30, $ % Noninterest expense: Salaries and related benefits 14 % Occupancy and equipment 39 % Federal Deposit Insurance Corporation insurance premium 3 2 % Data processing fees 49 % Professional service fees 28 6 % Telecommunications 90 83 % Branch acquisition costs — % — Loss on cancellation of interest rate swap — — — % — Other expenses 40 % Total noninterest expense 25 % Income before provision for income taxes ) )% ) Deferred tax asset write-off — — — 0 % — Provision for income taxes ) )% ) Net income $ $ $ ) )% $ ) $ $ Less: Preferred dividends — 50 ) )% — — Income available to common shareholders $ $ $ ) )% $ ) $ $ Basic earnings per share $ $ $ ) )% $ ) $ $ Average basic shares 29 0 % Diluted earnings per share $ $ $ ) )% $ ) $ $ Average diluted shares 55 0 % 16 (NASDAQ: BOCH) TABLE 13 UNAUDITED CONDENSED CONSOLIDATED YEAR TO DATE AVERAGE BALANCE SHEETS (amounts in thousands) For the Six Months Ended For the Twelve Months Ended June 30, June 30, December 31, December 31, December 31, Earning assets: Loans $ Taxable securities Tax exempt securities Interest-bearing deposits in other banks Average earning assets Cash and due from banks Premises and equipment, net Other assets Average total assets $ Liabilities and shareholders' equity: Demand - noninterest bearing $ Demand - interest bearing Savings Certificates of deposit Total deposits Repurchase agreements — Term debt Junior subordinated debentures Other liabilities Average total liabilities Shareholders' equity Average liabilities & shareholders' equity $ 17 (NASDAQ: BOCH) TABLE 14 UNAUDITED CONDENSED CONSOLIDATED QUARTERLY AVERAGE BALANCE SHEETS (amounts in thousands) For The Three Months Ended June 30, March 31, December 31, September 30, June 30, Earning assets: Loans $ Taxable securities Tax exempt securities Interest-bearing deposits in other banks Average earning assets Cash and due from banks Premises and equipment, net Other assets Average total assets $ Liabilities and shareholders' equity: Demand - noninterest bearing $ Demand - interest bearing Savings Certificates of deposit Total deposits Term debt Junior subordinated debentures Other liabilities Average total liabilities Shareholders' equity Average liabilities & shareholders' equity $ 18 (NASDAQ: BOCH) About Bank of Commerce Holdings Bank of Commerce Holdings is a bank holding company headquartered in Redding, California and is the parent company for Redding Bank of Commerce which operates under two separate names: Redding Bank of Commerce and Sacramento Bank of Commerce, a division of Redding Bank of Commerce. The Bank is an FDIC insured California banking corporation providing commercial banking and financial services through nine offices located in Northern California. The Bank opened on October 22, 1982. The Company’s common stock is listed on the NASDAQ Global Market and trades under the symbol “BOCH”. Investment firms making a market in BOCH stock are: Raymond James Financial Stifel Nicolaus John T. Cavender Perry Wright 555 Market Street 1255 East Street, Suite 100 San Francisco, CA 94105 Redding, CA 96001 (800) 346-5544 (530) 244-7199 Contact Information: Randall S. Eslick, President and Chief Executive Officer Telephone Direct (530) 722-3900 Samuel D. Jimenez, Executive Vice President and Chief Operating Officer Telephone Direct (530) 722-3952 James A. Sundquist, Executive Vice President and Chief Financial Officer Telephone Direct (530) 722-3908 Andrea Schneck, Vice President and Senior Administrative Officer Telephone Direct (530) 722-3959 19
